Citation Nr: 1741567	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for venous insufficiency, to include varicose veins.

3. Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 


FINDINGS OF FACT

1. An unappealed December 2006 rating decision denied the issues of entitlement to service connection for L4-5 posterior bulging, herniated nucleus pulposus (claimed as a back condition); and entitlement to service connection for mild and severe deep venous insufficiency (claimed as leg condition).

2. The evidence associated with the claims file subsequent to the December 2006 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating either the claim of entitlement to service connection for a low back disability or the claim of entitlement to service connection for venous insufficiency.

3. An acquired psychiatric disability, to include depression and anxiety, is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year of his separation from active service.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for venous insufficiency.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. An acquired psychiatric disability, to include depression and anxiety, was not incurred in or aggravated by active service and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Entitlement to Service Connection for a Low Back Disability

A December 2006 rating decision denied service connection for L4-5 posterior bulging, herniated nucleus pulposus (claimed as a back condition) based on a finding that there was no evidence that the disability was incurred in or aggravated by active service.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the December 2006 decision included the following: service treatment records (STRs), which were notable for one back injury during active service which was treated without complications or residuals; a November 1994 magnetic resonance imaging scan (MRI); a June 1997 VA examination report, which found no evidence of a nexus between the Veteran's low back disability and his active service; and, post-service treatment records, including private treatment records which are noted to contain reports of two instances of acute low back pain which the Veteran attributed to injuries which occurred in the course of his employment with the U.S Postal Service and further appears to have resolved without complications or residuals.

The evidence that has been received since the December 2006 rating decision includes the following: additional VA Medical Center treatment records dated from November 2012 to February 2014, which contain a diagnosis of osteoarthritis, as well as reports of low back pain.

The Board finds that the evidence added to the record since the December 2006 rating decision is not new and material.  The additional medical evidence is redundant and does not speak to the reasons the claim was denied.  Specifically, there is still no indication from the evidence of record, including the additional VA treatment records, that the Veteran has a low back disability that may be related to his active service.  The record is silent for any additional evidence or competent medical opinion supporting a nexus between the Veteran's current low back disability and his active service, to include the injury sustained in March 1963.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for a low back disability is not warranted.

Entitlement to Service Connection for Venous Insufficiency

A December 2006 rating decision denied service connection for mild and severe deep venous insufficiency (claimed as leg condition) based on a finding that the condition was not related to the Veteran's active service.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the December 2006 rating decision included the following: service treatment records (STRs), which were silent for complaints of, treatment for, or a diagnosis of a venous condition, including deep venous thrombosis (DVTs) while the Veteran was in active service; and post-service treatment records, including private treatment records, which include a diagnosis and treatment for deep venous insufficiency, secondary to chronic DVTs.

The evidence that has been received since the December 2006 decision includes the following: additional VA Medical Center treatment records, which contain additional evidence of on-going treatment for deep venous insufficiency and chronic DVTs.

The Board finds that the evidence added to the record since the December 2006 decision is not new and material.  The additional medical evidence is redundant and does not speak to the reason the claim was denied.  Specifically, there is still no indication from the evidence of record that the Veteran's deep venous insufficiency may be related to his active service, or to another service-connected disability.      Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for venous insufficiency is not warranted.

Entitlement to Service Connection for a Psychiatric Disability

The Veteran asserts that he has an acquired psychiatric disability related to his active service.  Specifically, the Veteran asserts that he suffers from depression and anxiety related to his service.  The Board notes that the Veteran has not provided any specifics as to how his current mental health problems are related to his active service and that he has not provided any specifics regarding stressors, personal assault, or combat related trauma that could account for a diagnosis of depression or anxiety. 

The Veteran's service treatment records (STRs) are silent for complaints of, treatment for, or symptoms of a psychiatric disability while the Veteran was in active service.  On a February 1965 Report of Medical History, the Veteran denied experiencing frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  In January 1971, he was afforded a separation examination.  There is no indication from the examination report that he reported symptoms that could be associated with a psychiatric disability at that time.  The Veteran was noted to be psychiatrically normal on mental status examination at the time of his separation.  The Board notes that it has specifically considered all the Veteran's STRs of record, to include records from March 1962 through his separation examination in March 1971 in support of this claim.   

A review of the post-service medical evidence of record shows that the Veteran began receiving mental health treatment as early as March 1995.  At that time, the Veteran was noted to have depression that had been acutely triggered by serious problems at work, including financial difficulties and problems with his health.  Since that time, the Veteran has continued to seek periodic mental health treatment, primarily at the VA Medical Center.  Indeed, review of the records shows that the Veteran has been diagnosed with a depressive disorder.  However, there is no indication from the mental health treatment notes of record, VA Medical Center or private, that the Veteran's various mental health diagnoses are related to his active service or had their onset during his active service.  In fact, the records show that the Veteran's various mental health problems have been attributed to financial stress, significant family problems, as well as his acknowledgement of his chronic and deteriorating health which occurred subsequent to his active service. 

Additionally, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service.  In fact, as noted above, the first documented evidence of a diagnosed psychiatric disability was in March 1995, and the Veteran has not provided any evidence, lay statements or otherwise, indicating that he has had symptoms of such since his active service.  In fact, in an August 2007 lay statement, the Veteran attributed his nervous condition to problems with his health, his family, and his neighbors.  He did not indicate he was experiencing symptoms as a result of his active service or that he had been experiencing symptoms since his active service.  In another August 2007 lay statement, the Veteran reiterated that he had difficulty with his wife, his children, and his neighbors and that he felt very depressed.  He also stated that he was worried about his health more than ever before.  At a visit at the VA Medical Center, the Veteran stated that in 1994, he was robbed while working for the Post Office, and that his anxiety increased after the incident, but had diminished since then. 

While the Veteran is competent to report observable mental health symptoms, he is not competent to provide a diagnosis of a psychiatric disability or an opinion linking a diagnosed psychiatric disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

In sum, there is no indication that the Veteran was treated for, or diagnosed with, a psychiatric disability while in active service. Additionally, there is no evidence that the Veteran has a currently diagnosed psychiatric disability that has been related to his active service or a service-connected disability.  There is no evidence that the Veteran was diagnosed with a psychiatric disability, to include a psychosis, until nearly 25 years following his separation from active service.  Additionally, the Veteran has not alleged continuity of symptoms since service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to service connection for an acquired psychiatric disability, to include a major depressive disorder, is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has not been presented and reopening of the claim of entitlement to service connection for a low back disability is denied.

New and material evidence has not been presented and reopening of the claim of entitlement to service connection for deep venous insufficiency is denied.

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, is denied.



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


